TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00569-CV



                                   F. T. and B. T., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee


           FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
   NO. CV39,330, THE HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING


                            MEMORANDUM OPINION


               F.T. (Father) and B.T. (Mother), acting pro se, appeal from the trial court’s order

of termination. 1 Following a bench trial, the trial court terminated their parental rights to N.T.

and O.T., finding, among other grounds, that the parents placed the children in endangering

conditions or surroundings and engaged in endangering conduct and that it was in the children’s

best interest to terminate their parental rights. See Tex. Fam. Code § 161.001(b)(1)(D), (E), (2).

In four issues, appellants contend that they did not have a fair trial, that they successfully

completed the services that were provided, that they had “inefficient counsel” during trial, and

       1    We refer to F.T. and B.T. and their children, N.T. and O.T., by their initials or as
Father, Mother, Son, and Daughter. See Tex. Fam. Code § 109.002(d); Tex. R. App. P. 9.8. We
also refer to two of Mother’s other children by their initials.
        F.T. and B.T. were represented at trial by retained counsel but are acting pro se on
appeal. We hold them to the same standards as parties represented by counsel. See Stewart
v. Texas Health & Human Servs. Comm’n, No. 03-09-00226-CV, 2010 Tex. App. LEXIS 9787,
at *1 n.1 (Tex. App.—Austin Dec. 9, 2010, no pet.) (mem. op.) (explaining that “pro se
appellants are held to the same standard as parties represented by counsel to avoid giving
unrepresented parties an advantage over represented parties”).
that their children also had “inefficient counsel.” For the following reasons, we affirm the trial

court’s order of termination.


                                          BACKGROUND 2

                The Texas Department of Family and Protective Services became involved with

Son when at birth in January 2019 his meconium tested positive for methamphetamine and

Mother tested positive for amphetamine. Son was removed from appellants’ care and placed

with relatives. The Department’s case concerning Son remained pending when Daughter was

born in July 2020. In a separate case, Daughter was removed from appellants within a few days

after she was born and placed with the same relatives. The Department also had ongoing cases

concerning two of Mother’s teenaged children, W.W. and E.W., but Mother relinquished her

parental rights to those children prior to trial.

                In January 2021, the cases concerning Son and Daughter were consolidated.

Because of the COVID-19 pandemic in part, the trial court extended the dismissal dates and

conducted the bench trial over several days in August and October 2021. 3 During the pendency



        2 Because the parties are familiar with the facts of the case and its procedural history, we
do not recite them in the opinion except as necessary to inform the parties of the Court’s decision
and the basic reasons for it. See Tex. R. App. P. 47.1, .4.
        3 See Tex. Fam. Code § 263.401(a) (providing for automatic dismissal of suit filed by
Department that requests termination or conservatorship unless court has commenced trial on
merits or granted extension “on the first Monday after the first anniversary of the date the court
rendered a temporary order appointing the department as temporary managing conservator”),
(b) (allowing extension that does not exceed 180 days from one-year dismissal);
First Emergency Order Regarding the COVID-19 State of Disaster, 596 S.W.3d 265 (Tex.
2020) (dated March 13, 2020, stating that courts may “[m]odify or suspend any and all deadlines
and procedures”); Third Emergency Order Regarding the COVID-19 State of Disaster,
596 S.W.3d 266, 267 (Tex. 2020) (dated March 19, 2020, clarifying that authorization to modify
or suspend deadlines and procedures “applies to all proceedings under Subtitle E, Title 5, of the
Family Code, and specifically, to the deadlines in Section 263.401”).
                                                    2
of the cases, the children remained in the care of the same relatives, who also intervened and

sought to be appointed as the children’s sole managing conservators. Evidence at trial showed

that appellants were employed, had housing and transportation, and had not been abusing drugs

for some time, but other evidence showed that the children were safe and well-taken care of in

their placement; that Mother had a long and extensive history with the Department and was not

taking care of any of her children; that Father and Mother had an extensive history of drug abuse,

including using methamphetamine; that Father had a criminal history and had committed

domestic violence against Mother, including assaulting her; and that Father and Mother had

abused and neglected their children.         The witnesses at trial included the Department’s

investigator and caseworkers, appellants, and Mother’s two teenage children, W.W. and E.W.,

who testified about appellants’ abuse and neglect of them.

               In its order of termination, the trial court found that (i) Father and Mother

knowingly placed or knowingly allowed the children to remain in conditions or surroundings

which endangered their physical or emotional well-being, (ii) Father and Mother engaged in

conduct or knowingly placed the children with persons who engaged in conduct which

endangered their physical or emotional well-being, (iii) Mother failed to comply with court-

ordered services, and (iv) it was in the children’s best interest for appellants’ parental rights to be

terminated. See id. § 161.001(b)(1)(D), (E), (O), (2). The trial court found that Father had been

convicted or placed on deferred community supervision for being criminally responsible for the

death or serious injury of a child under section 22.01 of the Texas Penal Code and had been the

cause of a child being born addicted to alcohol or a controlled substance.                    See id.

§ 161.001(b)(1)(R), (L)(v); see also Tex. Penal Code § 22.01 (addressing offense of assault).

This appeal followed.

                                                  3
                                           ANALYSIS

Fair Trial

               In their first issue, appellants argue that they “did not have a fair trial” because

“[i]t was postponed five times until some of our witnesses couldn’t come anymore” and they

were advised by their attorney “to give up our jury trial for a bench trial which [they] did not

want to do.” They, however, did not raise these arguments with the trial court. See Tex. R. App.

P. 33.1(a)(1) (requiring party to timely present complaint to trial court to preserve complaint for

appellate review); In re E.S., No. 02-20-00407-CV, 2021 Tex. App. LEXIS 4153, at *11 (Tex.

App.—Fort Worth May 27, 2021, pet. denied) (mem. op.) (concluding appellant waived right to

jury trial “by failing to object when the case was called for trial”); see also In re B.L.D.,

113 S.W.3d 340, 349–50 (Tex. 2003) (discussing error preservation in context of appeals from

judgments terminating parental rights); In re Baby Boy R., 191 S.W.3d 916, 921–22 (Tex.

App.—Dallas 2006, pet. denied) (concluding that constitutional arguments were not preserved

for appellate review because they were not raised in trial court). Appellants also did not proffer

testimony of “missing” witnesses to the trial court, see Tex. R. Evid. 103(a)(2) (generally

requiring party to inform trial court of substance of excluded evidence by offer of proof), and

they have not provided citations to the record or authority to support this issue, see Tex. R. App.

P. 38.1(i) (requiring “appropriate citations to authorities and to the record”); In re J.A.M.R.,

303 S.W.3d 422, 425 (Tex. App.—Dallas 2010, no pet.) (“Bare assertions of error without

argument or authority waive error.”). Thus, we conclude that appellants have not preserved this

issue and have waived it. We overrule their first issue.




                                                 4
Completion of Services

               In their second issue, appellants argue that they “have successfully completed

services provided by Child Protective Services.”       See Tex. Fam. Code § 161.001(b)(1)(O)

(failing to comply with court-ordered services). 4

               Only one predicate ground finding, however, is necessary to support termination

of parental rights when there is also a best interest finding. See In re N.G., 577 S.W.3d 230,

232–33 (Tex. 2019) (per curiam) (“To affirm a termination judgment on appeal, a court need

uphold only one termination ground—in addition to upholding a challenged best interest

finding—even if the trial court based the termination on more than one ground.”). Appellants

have not challenged the trial court’s best-interest and predicate-ground findings of

endangerment. 5 See Tex. Fam. Code § 161.001(b)(1)(D), (E), (2). Thus, we need not determine

whether appellants successfully completed services. See In re A.V., 113 S.W.3d 355, 362 (Tex.

2003) (explaining that court did not need to reach challenge to predicate-ground finding because

appellant did not challenge sufficiency of evidence supporting alternative predicate-ground and

best-interest findings). On this basis, we overrule appellants’ second issue.




       4 The trial court found that Mother failed to comply with court-ordered services but did
not make a similar finding as to Father.
       5  To the extent that appellants’ second issue is seeking to challenge the sufficiency of the
evidence to support the trial court’s best-interest findings, we conclude that they have waived a
sufficiency challenge because they have not provided appropriate citations to authorities or the
record. See Tex. R. App. P. 38.1(i); In re J.A.M.R., 303 S.W.3d 422, 425 (Tex. App.—Dallas
2010, no pet.).
                                                 5
Ineffective Assistance of Counsel

               In their third and fourth issues, appellants contend that they and their children had

“inefficient counsel.”     We construe these issues to raise claims of ineffective assistance

of counsel.


       Standard of Review

               Claims of ineffective assistance of counsel in parental-rights termination cases

are evaluated under the two-prong Strickland test set forth by the United States Supreme Court

for criminal cases.      In re M.S., 115 S.W.3d 534, 544–45 (Tex. 2003) (citing Strickland

v. Washington, 466 U.S. 668, 687 (1984)). Under this test, parents must show both that (1) their

attorney’s performance was deficient and fell below an objective standard of reasonableness, and

(2) the deficient performance prejudiced their defense. Id. at 545; Strickland, 466 U.S. at 687;

see also In re J.O.A., 283 S.W.3d 336, 344 (Tex. 2009) (following two-prong Strickland test).

               In analyzing whether counsel’s performance was deficient, we “tak[e] into

account all of the circumstances surrounding the case” and “primarily focus on whether counsel

performed in a reasonably effective manner.” In re M.S., 115 S.W.3d at 545 (internal quotations

omitted); see In re H.R.M., 209 S.W.3d 105, 111 (Tex. 2006). We “give great deference to

counsel’s performance, indulging a strong presumption that counsel’s conduct falls within the

wide range of reasonable professional assistance, including the possibility that counsel’s actions

are strategic.” In re M.S., 115 S.W.3d at 545 (internal quotations omitted); see In re H.R.M.,

209 S.W.3d at 111. “An assertion of ineffective assistance will be sustained only if the record

affirmatively supports such a claim.” In re A.A.H., Nos. 01-19-00612-CV & 01-19-00748-CV,

2020 Tex. App. LEXIS 1915, at *60 (Tex. App.—Houston [1st Dist.] Mar. 5, 2020, pet. denied)


                                                 6
(mem. op.); Lockwood v. Texas Dep’t of Fam. & Protective Servs., No. 03-12-00062-CV,

2012 Tex. App. LEXIS 5068, at *15 (Tex. App.—Austin June 26, 2012, no pet.) (mem. op.).

Thus, when the record is silent regarding counsel’s reasons for his conduct, as it is here, “we

defer to counsel’s decision if there is at least the possibility that the conduct could have been

legitimate trial strategy.” In re A.A.H., 2020 Tex. App. LEXIS 1915, at *61. “Challenged

conduct constitutes ineffective assistance only when it is ‘so outrageous that no competent

attorney would have engaged in it.’” In re H.R.M., 209 S.W.3d at 111 (citation omitted).

               To satisfy the second-prong of the Strickland test, the record must show that there

is a reasonable probability that, but for the deficient performance, the result of the proceeding

would have been different. In re M.S., 115 S.W.3d at 549–50; see Strickland, 466 U.S. at 694

(“A reasonable probability is a probability sufficient to undermine confidence in the outcome.”);

Medellin v. Texas Dep’t of Fam. & Protective Servs., No. 03-11-00558-CV, 2012 Tex. App.

LEXIS 8225, at *14 (Tex. App.—Austin Sept. 26, 2012, pet. denied) (mem. op.) (requiring

parent to show that there was “a reasonable probability that his parental rights would not have

been terminated” (citing Strickland, 466 U.S. at 694)).


       Parents’ Attorney

               In their third issue, appellants argue that their attorney provided ineffective

assistance of counsel because “[s]ome of the evidence that should have been presented to [the]

trial court was not”; their exhibits “are not filed correctly by numbers”; and before their attorney

asked for “more payments,” “he guaranteed results of receiving custody of [their] children which

goes against Ethical Barriers and guaranteeing results (proof Via text).” Appellants, however,

have not identified evidence that was not presented, how the exhibits were misnumbered, or how


                                                 7
misnumbered exhibits or such an alleged guarantee would amount to deficient performance. The

record reflects that appellants’ counsel actively participated in trial, including cross-examining

witnesses, offering evidence during appellants’ case in chief, and making closing argument. On

this record, we cannot conclude that appellants have shown that their counsel’s performance was

deficient. See In re M.S., 115 S.W.3d at 545.

               Further, we cannot conclude that appellants have shown prejudice. See id. at

549–50 (requiring showing of reasonable probability that, but for allegedly deficient

performance, result of proceeding would have been different). Appellants have not shown how

missing evidence, misnumbered exhibits, or their attorney’s alleged guarantee of a successful

result impacted the result of the proceeding.       See id.   Appellants have not challenged the

sufficiency of the evidence to support the trial court’s endangerment and best-interest findings,

and the evidence of endangerment was overwhelming, including appellants’ history of drug use,

Father’s domestic violence and criminal history, Mother’s use of methamphetamine while she

was pregnant with Son, and appellants’ neglect and abuse of Mother’s two teenaged children.

Because appellants have not satisfied either prong of the Stickland test, we overrule their

third issue.


        Attorney ad Litem for Children

               In their fourth issue, appellants complain about the performance of the attorney ad

litem who represented the children. Appellants, however, lack standing to bring this complaint.

See In re D.W.G.K., 558 S.W.3d 671, 678–79 (Tex. App.—Texarkana 2018, pet. denied)

(concluding that parent did not have standing to raise complaint that child did not receive

effective assistance of counsel and observing that holding was consistent with majority of sister


                                                8
courts addressing issue); D.F. v. Texas Dep’t of Fam. & Protective Servs., No. 03-16-00883-CV,

2017 Tex. App. LEXIS 2849, at *8–9 (Tex. App.—Austin Apr. 4, 2017, no pet.) (mem. op.)

(concluding that parent lacked standing to complain of alleged error that did not injuriously

affect her but affected rights of other parent and child); A.E. v. Texas Dep’t of Fam. & Protective

Servs., No. 03-14-00414-CV, 2014 Tex. App. LEXIS 13726, at *13 (Tex. App.—Austin

Dec. 23, 2014, no pet.) (mem. op.) (concluding that Father did not have standing to complain

about trial court’s decision to proceed with termination hearing without presence of attorney ad

litem for children); In re T.N., 142 S.W.3d 522, 524 (Tex. App.—Fort Worth 2004, no pet.)

(concluding that mother did not have standing to complain about alleged deficient performance

by children’s attorney).

               At the time of trial, the Department was the children’s temporary managing

conservator. See In re T.N., 142 S.W.3d at 524 (observing that Child Protective Services “had

temporary managing conservatorship, including the right to represent the child in legal action

and to make other decisions of substantial legal significance concerning the child” in reaching

conclusion that mother lacked standing to assert claim on children’s behalf on appeal); see also

Tex. Fam. Code § 153.371(8) (listing rights of nonparent appointed as sole managing

conservator to include “right to represent the child in legal action and to make other decisions of

substantial legal significance concerning the child”). Further, appellants have not shown how

their interests are identical with their children’s interests. See In re T.N., 142 S.W.3d at 524

(explaining that exception of “doctrine of virtual representation” that allows party to complain

about error that affects rights of other person requires “identical interests”). Because appellants

lack standing, we overrule appellants’ fourth issue.



                                                 9
                                       CONCLUSION

                  Having overruled appellants’ issues, we affirm the trial court’s order

of termination.



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Triana

Affirmed

Filed: April 22, 2022




                                               10